Motion insofar as it can be construed as one seeking leave to reargue the appeal decided by this Court on July 8, 2016 (141 AD3d 1129 [2016]) is granted and, upon reargument, the memorandum and order is amended by adding the following paragraph to the end of the memorandum: “We have reviewed the contentions raised in defendant’s pro se supplemental brief and pro se addendum and conclude that none warrant reversal or modification of the order.” The motion is otherwise denied.
Present—Peradotto, J.P., Carni, Lindley, Curran and Troutman, JJ.